DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62 and 73-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “altered level” in claims 62 and 73 is a relative term which renders the claim indefinite. The term “altered level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the Specification discloses “’altered levels is meant an increase or decrease compared to threshold levels”, it is unclear what “threshold levels” are since there are a plurality of analysis techniques which would result in a plurality of “threshold levels”, as well as no disclosure of any universal training data, which would provide for the determination of an “altered level”.

Claims 75-77 depend from claim 62.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102 or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 62 and 73-76 is/are rejected under 35 U.S.C. 102(a)(a) as anticipated by Buechler et al. (US 2005/0148029 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Buechler et al. (US 2005/0148029 A1), in view of Dominioni et al. (Sepsis Score and Acute-Phase Protein Response as Predictors of Outcome in Septic Surgical Patients) and Carvalho et al. (Prediction of sepsis-related outcomes in neonates through systematic genotyping of polymorphisms in genes for innate immunity and inflammation: a narrative review and critical perspective).
([0247]-[0261], see: SIRS/sepsis treatment regimens include intravenous antibiotic therapy).
Regarding limitations directed towards the composition of “the subject sample”, the claimed properties are deemed to be inherent to the materials in the prior art since the Buechler reference teaches an invention with a substantially similar subject suffering from sepsis displaying in a sample an plurality of markers including CRP, sICAM-1, IL-6, procalcitonin, TNF-α, and MMP-9 [0228]-[0231] as the claimed invention.  While Buechler is silent towards PLA2G2A and A1AT, it is the position of the Examiner that a sample from the disclosed subject suffering from sepsis would inherently display altered levels of PLA2G2A and A1AT since products of identical structure and composition, and natural phenomenon cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.
In the alternative:
Buechler does not explicitly disclose the sample from a subject suffering from sepsis displaying an altered level of PLA2G2A and A1AT
Dominioni teaches an analogous method of treating septic surgical patients comprising determining a sepsis score based on the plasma level of a plurality of acute-phase proteins, including A1AT (ABSTRACT, see: α1-antitrypsin).
Carvalho teaches an analogous method of determining antibiotic prophylaxis by determining the presence of PLA2G2A (pg. 346/ Alternative approaches to the impact of SNP on neonatal sepsis).
 (Dominioni: ABSTRACT), decreased risk of drug toxicity (Carvalho: pg. 339/Introduction), and thus would have helped inform the administration of antibiotics disclosed by Buechler.
Regarding claim 74, Buechler further discloses the level of the at least three markers is determined using a lateral flow assay ([0232]-[0240], see: plurality of immunoassay devices incorporated by reference, including a plurality of lateral flow assays such as USP 5922615).
Regarding claim 75, Buechler further discloses the subject is a hospitalised patient ([0099], see: a patient may be measured when first arriving at the hospital for a particular marker) and/or an immunocompromised patient ([0228-[0231], see: SIRS/sepsis which weaken a patient’s immune system).
Regarding claim 76, Buechler further discloses the sample is a whole blood, plasma or serum ([0067], see: blood, plasma, serum).

Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. (US 2005/0148029 A1), in view of Drinkovic et al. (Clindamycin treatment of Staphylococcus aureus expressing inducible clindamycin resistance).
Regarding claim 77, Buechler further discloses the antibiotic is administered intravenously ([0247]-[0261], see: SIRS/sepsis treatment regimens include intravenous antibiotic therapy).
Buechler does not explicitly disclose the antibiotic being selected from an aminoglycoside, a cephalosporin, a glycopeptide, a penicillin, a quinolone, aztreonam, clindamycin, imipenem-cilastin, linezolid, metronidazole, rifampin and an antifungal.
Drinkovic teaches treating a patient developing signs of sepsis with IV vancomycin (a glycopeptide) and IV clindamycin (col. 2/para. 1, see: Patient 3) was well known in the art.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select either IV vancomycin and IV clindamycin for the intravenous antibiotic therapy in the method disclosed by Buechler, as taught by Drinkovic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would also have been obvious to one of ordinary skill in the art to obtain the details of the antibiotic regimen missing from the primary reference by using a literature search, or other known references such as Drinkovic.  


Regarding claims 62, 73, and 77, Drinkovic discloses a method of treating sepsis in a subject, the method comprising administering an antibiotic to the subject suffering from sepsis, wherein the antibiotic is selected from an aminoglycoside, a cephalosporin, a glycopeptide, a penicillin, a quinolone, aztreonam, clindamycin, imipenem-cilastin, linezolid, metronidazole, rifampin and an antifungal (col. 2/para. 1, see: Patient 3).
Regarding limitations directed towards the composition of “the subject sample”, the claimed properties are deemed to be inherent to the materials in the prior art since the Drinkovic reference teaches an invention with a substantially similar subject suffering from sepsis as the claimed invention.  While Drinkovic is silent towards the particular composition of “the sample”, it is the position of the Examiner that a sample from the disclosed subject suffering from sepsis would inherently display altered levels of PLA2G2A, A1AT, CRP, sICAM, IL-6, and a t least one additional marker selected from procalcitonin, MMP8, TNFalpha, AcPGP, enzymatic MMP activity, TIMP1, sRAGE, and desmosine, since products of identical structure and composition, and natural phenomenon cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.
In the alternative:
Buechler teaches an analogous method of treating systemic inflammatory response syndromes, including sepsis, comprising performing a marker panel comprising a plurality of markers, including CRP, sICAM-1, IL-6, procalcitonin, TNF-α, and MMP-9 [0228]-[0231].
Dominioni teaches an analogous method of treating septic surgical patients comprising determining a sepsis score based on the plasma level of a plurality of acute-phase proteins, including A1AT (ABSTRACT, see: α1-antitrypsin).
Carvalho teaches an analogous method of determining antibiotic prophylaxis by determining the presence of PLA2G2A (pg. 346/ Alternative approaches to the impact of SNP on neonatal sepsis).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to monitor as many biomarkers which have been established as indicating sepsis, in the method disclosed by Drinkovic, as taught by Buechler, Dominioni, and Carvalho, since such a modification would have provided for an improved prediction of survivability (Dominioni: ABSTRACT), decreased risk of drug toxicity (Carvalho: pg. 339/Introduction), and thus would have helped inform the administration of antibiotics disclosed by Drinkovic.
 the subject is a hospitalised patient and/or an immunocompromised patient (col. 2/para. 1, see: Patient 3).



Response to Arguments
Applicant’s arguments with respect to claim(s) 62 and 73-77 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797